ACCEPTED
                                                                                                   03-14-00140-CR I
                                                                                                          3697835 I
                                                                                          IHIKUCOURI Ol-APPEALS
                                                                                                    AUSTIN. 'EXAS!
                                                                                                1/8/2015 1:34:52 PMi
                                                                                                  JEFFREY D.KYLg
                                                                                                            CLERK!




                                                                                FILED IN
                                                                          3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                          1/8/2015 1:34:52 PM
                                        January 8, 2015                     JEFFREY D. KYLE
                                                                                 Clerk
Jeffrey D. Kyle
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711

       Re:     Frank Howard McMarion v. State of Texas
              Nos. 03-14-00140-CR, 03-14-00141 -CR, 03-14-00142-CR,
              03-14-00143-CR, 03-14-00144-CR, 03-14-00145-CR

Dear Mr. Kyle:

I'm sending this letter in order to certify my compliance with Tex. R. App. Proc. 48.4. On
December 29, 2014,1 mailed Mr. McMarion a copy of the opinion and judgments, along
with notifying him about his right to file a petition for discretionary review within 30 days
of the issuance of the opinion. I've enclosed a copy of the return receipt on the certified
letter that was mailed to Mr. McMarion.

Please let me know if you need any further information from me.


Sincerely,



Chris Perri




                           1504 West Avenue, Austin, Texas, 78701
                        Office Tel. (512) 474 4892 | Fax (512) 474 8252
                       chris@chrisperrilaw.com I www.chrisperrilaw.com
    H Complete items 1,2, and 3. Also complete
       item 4 if Restricted Delivery is desired.
    • Print your name and address on the reverse
     so that we can return the card to you.
   h Attachthis card to the back of the maiipiece,                                  rfNanik u        C.      ) of Delivery
      or on the front if space permits.
   1. Article Addressed to:
                                                              D. Isdelivery addressdifferent forfri item 1? • Yes
                                                                 IfYES, enter delivery address below:       • No




                                                             3. Service Typo
                                                               StCertified Mail3 • Priority Mail Express/"
                                                               • Registered      • Return Receipt for Merchandise
                                                                D Insured Mail      D Collect en Delivery
                                                            4. Restricted Delivery? (Extra Fee)           D Yes
  2. Article Number
    (Transfer from service label)             7D14 Efl7D DDDE 245S 73E2
j PS Form 3811, July 2013                     Domestic Return Receipt